 



Exhibit 10.19
Town Sports International Holdings, Inc.
888 Seventh Avenue, 25thFloor
New York, New York 10106
As of March 23, 2006
Mr. Mark Smith (the “Executive”)
31 Hidden Cove Court
Southampton, New York 11968
Re: Equity Agreement
Dear Mark:
The purpose of this letter agreement is to set forth the impact of the
Executive’s resignation as an officer, director and employee of Town Sports
International Holdings, Inc. (the “Company”), Town Sports International, Inc.
(“TSI”) and their subsidiaries and affiliates pursuant to that certain
Confidential Separation Agreement and General Release of even date herewith (the
“Separation Agreement”), between the Company and the Executive, on (a) the
74,955 shares of the Company’s Class A Common Stock, par value $.001 per share
(the “Class A Common”) that currently are owned by the Executive, and (b) the
stock option to purchase 6,000 shares of Class A Common granted to the Executive
pursuant to the Company’s 2004 Common Stock Option Plan (the “Stock Option
Plan”) as of February 4, 2004 (the “Option”). This letter agreement constitutes
the Equity Agreement referred to in Section 2 of the Separation Agreement. The
undersigned hereby agree as follows:
1. Notwithstanding anything in the Option to the contrary, as a result of the
Executive’s resignation from the Company, TSI and their subsidiaries and
affiliates, (a) the outstanding, vested portion of the Option as of the date
hereof to purchase 1,200 shares of Class A Common will remain exercisable until
December 31, 2006, and (b) the outstanding, unvested portion of the Option as of
the date hereof to purchase 4,800 shares of Class A Common will terminate as of
the date hereof. Except as provided in the preceding sentence, the Option will
remain subject to the terms and conditions of (i) the Stock Option Plan,
(ii) the Option, and (iii) the Executive Stock Agreement dated as of February 4,
2004 (as the same may be amended from time to time,

 



--------------------------------------------------------------------------------



 



the “ESA”), among the Company, Town Sports International, Inc. (“TSI”), the
Executive and the Investors (as defined therein). The Executive hereby
acknowledges and understands that (A) the Company has informed him that the
treatment of the Option in accordance with this Section 1 and the payment
pursuant to Section 3 may have adverse tax consequences to the Executive,
(B) neither the Company nor any of its subsidiaries will indemnify or hold the
Executive harmless for any additional tax (including interest and penalties with
regard thereto) as a result of the provisions of this Section 1, and (C) the
Company has advised the Executive to consult with his own tax advisor and his
own attorney prior to signing this letter agreement. The Company and the
Executive acknowledge that the Option, the New Option (as defined below) and the
Stock Option Plan may only be amended in accordance with the requirements of
Section 6 of the Option and Sections 6.11 and 6.12 of the Stock Option Plan.
2. As soon as practicable after the date hereof, but in no event later than
15 days after the date hereof, the Compensation Committee of the Company will
grant to the Executive a stock option (the “New Option”) on substantially the
same terms and conditions as the unvested portion of the Option that expired in
accordance with Section 1 to purchase 4,800 shares of Class A Common at an
exercise price equal to the “fair market value” (as defined in the Stock Option
Plan) on the date of grant. The New Option will expire on July 23, 2013 and will
be subject to the vesting provisions contained in Section 3 of the Option for
Tranche II Options. As of the date hereof, the “fair market value” (as defined
in the Stock Option Plan) of the Class A Common is $100.76. The New Option will
be granted pursuant to and, to the extent not contrary to the terms of this
letter agreement and the Separation Agreement, shall be subject to all the terms
and conditions imposed under the Stock Option Plan and the Company’s standard
form of stock option agreement.
3. In addition, the Company will pay the Executive a lump sum cash amount equal
to $44,448, less any applicable withholding, (a) if, prior to December 31, 2007,
a Sale of the Company (as defined in the New Option) is consummated and the
aggregate gross consideration to be received in connection with such sale by the
holders of the Class A Common equals or exceeds the Equity Value Target (as
defined in the New Option) for the Valuation Date (as defined in the New Option)
immediately preceding the date of such Sale of the Company, or (b) if the
Achieved Equity Value (as defined in the New Option) as of December 31, 2007
equals or

 



--------------------------------------------------------------------------------



 



exceeds the Equity Value Target (as defined in the New Option) for December 31,
2007. Any such payment will be made within five business days following the
event giving rise to such payment.
4. The 74,955 shares of Class A Common that the Executive owns as of the date
hereof, as well as any shares of Class A Common that the Executive hereafter may
acquire pursuant to the exercise of the Option or the New Option, will be
subject to the terms, conditions, restrictions and other provisions of (a) the
Stockholders Agreement dated as of February 4, 2004 (as the same may be amended
from time to time, the “Stockholders Agreement”), among the Executive, the
Company and certain other stockholders of the Company from time to time party
thereto, (b) the Registration Rights Agreement dated as of February 4, 2004 (as
the same may be amended from time to time, the “Registration Rights Agreement”),
among the Executive, the Company and certain other stockholders and executives
of the Company from time to time party thereto, and (c) the ESA. Without
limiting the foregoing, all such shares of Class A Common (i) will be subject to
the limits on transferability and other matters relating to the Executive as a
stockholder of the Company set forth in the Stockholders Agreement, and
(ii) will entitle the Executive to the registration rights set forth in the
Registration Rights Agreement, subject to the obligations of the Executive and
the conditions contained therein.
5. So long as the restrictions set forth in Section 4 of the Stockholders
Agreement are in effect, the Executive hereby agrees that the Executive will not
(and will cause his affiliates and Permitted Transferees (as defined in the
Stockholders Agreement) to not) sell, transfer, assign, pledge or otherwise
dispose of (“Transfer”) any equity securities of the Company (including without
limitation any shares of capital stock issuable upon the exercise of the Option
or the New Option), now or hereafter held by the Executive or any of his
affiliates or Permitted Transferees, except pursuant to, and in compliance with,
the Stockholders Agreement. The Executive further agrees that he will not (and
will cause his affiliates and Permitted Transferees to not) Transfer any equity
securities of the Company (including without limitation any shares of capital
stock issuable upon the exercise of the Option or the New Option), now or
hereafter held by the Executive or any of his affiliates or Permitted
Transferees, in any initial public offering of equity securities of the Company
(the “IPO”), except that the Executive will be permitted to sell his Registrable
Securities (as defined in the Registration Rights Agreement) in connection with
the

 



--------------------------------------------------------------------------------



 



IPO pursuant to, and subject to the limitations and conditions of,
Section 3(c)(i)(A) of the Registration Rights Agreement. From and after the
consummation of the IPO, the Executive will not (and will cause his affiliates
and Permitted Transferees to not) Transfer any equity securities of the Company
(including without limitation any shares of capital stock issuable upon the
exercise of the Option or the New Option), now or hereafter held by the
Executive or any of his affiliates or Permitted Transferees, to any person or
entity, except that (a) from and after the date that is 180 days after the
consummation of the IPO, the Executive will be permitted to sell in one or more
Public Sales (as defined below) such number of his Registrable Securities that
is equal to the excess of 75% of the number of his Registrable Securities on the
date hereof over the number of his Registrable Securities that were sold in
connection with the IPO pursuant to the immediately preceding sentence (if any),
and (b) from and after the first anniversary of the consummation of the IPO, the
restrictions on Transfer contained in this Section 5 shall no longer have any
further force and effect.
     As used in this Agreement, “Public Sale” means a sale of common stock of
the Company to the public pursuant to an offering registered under the
Securities Act of 1933, as amended, or to the public effected through a broker,
dealer or market maker pursuant to the provisions of Rule 144 under the
Securities Act of 1933, as amended.
     The Company shall have the right to place a legend on each certificate
evidencing any equity securities of the Company (including without limitation
any shares of capital stock issuable upon the exercise of the Option or the New
Option) subject to the restrictions set forth in this Section 5 to the effect
that such equity securities are subject to the provisions of this letter
agreement. Any Transfer or attempted Transfer of any equity securities subject
to the restrictions set forth in this Section 5 in violation of any provision of
this Section 5 shall be null and void, and the Company shall not record any such
Transfer or attempted Transfer on its books or records or any purported
transferee of any such equity securities as the owner thereof for any purpose.
     For avoidance of doubt, (i) the restrictions contained in this Section 5
are in addition to any other restrictions on the Transfer of equity securities
of the Company (including without limitation any shares of capital stock
issuable upon the exercise of the Option or the New

 



--------------------------------------------------------------------------------



 



Option) (A) that are contained in any other agreement with the Company or any of
its subsidiaries to which the Executive is a party, or (B) under any applicable
laws, rules or regulations; and (ii) the Executive will not exercise any rights
that he may have under any other agreement with the Company or any of its
subsidiaries to which the Executive is a party (including the Registration
Rights Agreement), if such exercise would be inconsistent or otherwise in
conflict with the provisions of this Section 5.
6. Concurrently with the execution and delivery of this letter agreement, each
of the Stockholders Agreement and the Registration Rights Agreement is being
amended by the requisite vote or consent thereunder.
7. The Executive hereby acknowledges the existence and applicability of the
covenants, agreements and restrictions set forth in Sections 4, 6, 9 and 11
through 15 (inclusive) of the Separation Agreement and the provisions of such
Sections of the Separation Agreement are incorporated by reference herein as if
fully set forth herein. If and to the extent that the covenants, agreements and
restrictions set forth in Sections 4, 6, 9 and 11 through 15 (inclusive) of the
Separation Agreement are inconsistent with any similar covenants, agreements and
restrictions set forth in the ESA or the Option, the applicable provisions of
the Separation Agreement shall govern and the ESA and the Option shall be deemed
to be modified accordingly.
8. The Company and the Investors shall not exercise their respective rights
under Section 2 of the ESA.
9. The Executive agrees to supply and/or execute and deliver such documents,
instruments, agreements and information as may be reasonably requested by the
Company and any managing underwriter of any underwritten public offering of the
securities of the Company in order to effectuate such offering and otherwise to
cooperate with the Company and any underwriter in any related registration and
in consummating such offering.
10. This letter agreement may not be amended except by a written instrument
signed by all the parties hereto (including the Executive).

 



--------------------------------------------------------------------------------



 



11. The parties hereto acknowledge and agree that (a) each party hereto and its
or his counsel has reviewed and negotiated the provisions of this letter
agreement and have contributed to their revision, and (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this letter
agreement.
12. This letter agreement, together with the Separation Agreement, constitutes
the entire agreement and understanding among the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.
13. This letter agreement may be executed (including by facsimile transmission)
with counterpart signature pages or in several counterparts, each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument.
14. This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York applicable to
contracts made and performed entirely within such State and without giving
effect to the conflict of laws rules thereof.
15. Each of the parties (a) consents to submit itself to the exclusive personal
jurisdiction of any state or federal court sitting in the Borough of Manhattan,
The City of New York, in any action or proceeding for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, (b) agrees that all claims in respect of such action
or proceeding may be heard and determined only in any such court, (c) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court. Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY
SUCH ACTION.
The Executive, TSI and the Investors should indicate their agreement with the
provisions of this letter agreement by executing and delivering a counterpart or
counterpart signature page hereof and returning it to the Company to the
attention of Robert S. Herbst, Esq.

 



--------------------------------------------------------------------------------



 



                  Yours very truly,    
 
                TOWN SPORTS INTERNATIONAL HOLDINGS, INC.    
 
           
 
  By   /S/ RICHARD PYLE    
 
           
 
      Name: Richard Pyle    
 
      Title: Chief Financial Officer    

Acknowledged and Agreed to by
each of the undersigned as of the
date first above written:
The Executive:

     
/S/ MARK SMITH
   
 
Mark Smith
   

TSI:

          TOWN SPORTS INTERNATIONAL, INC.    
 
       
By
  /S/ RICHARD PYLE    
 
       
 
  Name: Richard Pyle    
 
  Title: Chief Financial Officer    

The Investors:

          BRUCKMANN, ROSSER, SHERRILL & CO., L.P.    
 
       
By:
        BRS Partners, Limited Partnership    
Its:
        General Partner    
 
       
By
  /S/ BRUCE BRUCKMANN    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Equity Agreement]

 



--------------------------------------------------------------------------------



 



          FARALLON CAPITAL PARTNERS, L.P.    
 
       
By:
       Farallon Partners, L.L.C.    
Its:
       General Partner    
 
       
By
  /S/ MARK C. WEHRLY    
 
       
 
  Name: Mark C. Wehrly    
 
  Title: Managing Director    
 
        FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.    
 
       
By:
       Farallon Partners, L.L.C.    
Its:
       General Partner    
 
       
By
  /S/ MARK C. WEHRLY    
 
       
 
  Name: Mark C. Wehrly    
 
  Title: Managing Director    
 
        RR CAPITAL PARTNERS, L.P.    
 
       
By:
       Farallon Partners, L.L.C.    
Its:
       General Partner    
 
       
By
  /S/ MARK C. WEHRLY    
 
       
 
  Name: Mark C. Wehrly    
 
  Title: Managing Director    
 
        FARALLON CAPITAL INSTITUTIONAL PARTNERS II, L.P.    
 
       
By:
       Farallon Partners, L.L.C.    
Its:
       General Partner    
 
       
By
  /S/ MARK C. WEHRLY    
 
       
 
  Name: Mark C. Wehrly    
 
  Title: Managing Director    

[Signature Page to Equity Agreement]

 